Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 2/28/22 has been entered and fully considered.
Claims 1-37 have been amended.
Summary
The 112 rejection is withdrawn in light of Applicant’s amendments.
Applicant’s arguments see pages 13-24, filed 2/28/22, with respect to claims 1-40 have been fully considered and are persuasive.  The 103 rejection of claims 1-40 have been withdrawn.
Claims 1-40 are pending and have been considered.
Reasons for Allowance
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a continuous process for beneficiating coal particulates selectively to extract and increase yield of high calorific value carbon components from undesirable fractions of a raw coal feed, the process comprising the steps of: (a) pretreating wash water by delivering an amount of an amphipathic non- ionic surfactant to a wash water tank effective to shift the wash water to a reducing oxidation-reduction-potential such that the wash water has a pH in a range of from about 2.0 to 8.6 and an oxidation-reduction-potential of from about +200mV 
	DATTA (US 4964576) is the closest prior art that teaches:
DATTA teaches methods and apparatus for mineral matter separation, wherein a combination of raw coal and water is introduced as a slurry into a vessel. Chemicals are introduced at a feet inlet. The mixture is reduced by interaction with a bed of agitated grinding balls. Air is introduced into the lower portion of the vessel and forced upwardly through the circuitous passages among and between the grinding balls. The rising air bubbles carry the more hydropholic product upwardly into a froth (i.e. froth flotation) compartment of the vessel and through a discharge outlet of the vessel. Wash water is introduced into the upper portion of the vessel and descends through the froth and the ball passages carrying entrained and less hydrophobic particles into the grinding chamber. The non-floatable material flows downwardly from the grinding chamber to a refuse zone for discharge as refuse from the vessel (abstract, FIG. 1-8).
	However, DATTA differs from the claimed invention in that DATTA does not disclose or suggest Applicant’s claimed invention.
In other words, DATTA provides a process for combined size reduction, classification and separation of desired from undesired constituents. Slurry is injected into a vessel above the ‘grinding zone’ and a ‘separation inducing fluid’ is introduced into the vessel from below the ‘grinding zone’. Gas is introduced below the size reduction or ‘grinding zone’ and the hydrophobic particles that are liberated during ‘grinding or size reduction’ adhere to the gas bubbles, while the hydrophilic ‘gangue’ 
Therefore, any combination of DATTA fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771